—Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated December 17, 1990 (People v Davis, 168 AD2d 565), affirming a judgment of the County Court, Nassau County, rendered August 4, 1986, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Bracken, Sullivan and Miller, JJ., concur.